DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in the prior art of record not showing or teaching a lower narrow border display including, amongst other features, a pixel unit, an array test unit, including a plurality of array test switches, a plurality of array test control signal lines, and a plurality of array test pads; and a cell test unit, including a plurality of cell test switches, wherein drains of plurality of array test switches are directly coupled to the pixel unit; gates of the plurality of array test switches are directly coupled to the plurality of array test control signal lines, respectively; and sources of the plurality of array test switches are directly coupled to the plurality of array test pads, respectively; wherein drains of the plurality of cell test switches are directly coupled to the sources of the plurality of array test switches, respectively.
Regarding dependent claims 2-10, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 11, allowability is based in the prior art of record not showing or teaching a lower narrow border display panel comprising, amongst other features, a pixel unit; an array test unit, including a plurality of array test switches, a plurality of array test control signal lines, and a plurality of array test pads; and a cell test unit, including a plurality of cell test switches and a cell test control signal line, wherein the cell test control signal line is coupled to the cell test switches, wherein drains of plurality of array test switches are directly coupled to the pixel unit; gates of the plurality of array test switches are directly coupled to the plurality of array test control signal lines, respectively; and sources of the plurality of array test switches are directly coupled to the plurality of array test pads, respectively; wherein drains of the plurality of cell test switches are directly coupled to the sources of the plurality of array test switches, respectively.
Regarding dependent claims 12-18, allowability is based on their dependencies from independent claim 11.
Regarding independent claim 19, allowability is based in the prior art of record not showing or teaching a lower narrow border display panel comprising, amongst other features, a pixel unit; an array test unit, including a plurality of array test switches, a plurality of array test control signal lines, and a plurality of array test pads; and a cell test unit, including a plurality of cell test switches and a cell test control signal line, wherein the cell test control signal line is coupled to the cell test switches, wherein drains of plurality of array test switches are directly coupled to the pixel unit; gates of the plurality of array test switches are directly coupled to the plurality of array test control signal lines, respectively; and sources of the plurality of array test switches are directly coupled to the plurality of array test pads, respectively; wherein drains of the plurality of cell test switches are directly coupled to the sources of the plurality of array test switches, respectively.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858